Exhibit 10.1


SUMMARY COMPENSATION SHEET
January 1, 2010


Compensation of Non-Employee Directors


Annual Retainer.  Non-employee members of the Board of Directors of Hurco
Companies, Inc. (the “Company”) receive a cash retainer of $4,500 per fiscal
quarter.


Committee Retainers.  Committee chairs and audit committee members also receive
the following cash payments:


 
·
Audit Committee Chair - $4,750 per fiscal quarter.

 
 
·
All other Committee Chairs - $2,375 per fiscal quarter.

 
 
·
Audit Committee Members - $2,375 per fiscal quarter

 
Meeting Fees.  Non-employee directors also receive a cash fee of $1,350 for each
Board meeting attended.


Reimbursement.  The Company reimburses non-employee directors for travel and
other expenses incurred to attend Board and committee meetings.


Compensation of Named Executive Officers


Base Salaries.  The executive officers of the Company serve at the discretion of
the Board of Directors. The Compensation Committee of the Board sets or ratifies
the annual base salaries of the Company’s executive officers.  The following are
the annual base salary levels as of January 1, 2010 for the Company’s current
Chief Executive Officer, Chief Financial Officer and its two other most highly
compensated executive officers (the “Named Executive Officers”) identified in
the proxy statement for the Company’s 2010 annual meeting of shareholders:


Michael Doar
Chairman, Chief Executive Officer and
President
  $ 337,500  
John G. Oblazney
Vice President, Secretary, Treasurer and
Chief Financial Officer
  $ 185,000            
Sonja K. McClelland
Corporate Controller and
Assistant Secretary
  $ 130,000  



Employment Agreements.  The Company has entered into employment agreements with
the Chief Executive Officer and the Chief Financial Officer.  These contracts
generally provide for salary payments and other benefits for twelve months if
the officer’s employment terminates for a qualifying event or circumstance other
than gross misconduct.  The employment agreements are filed as exhibits to the
Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 2009.
 
Bonuses.  Each of the Named Executive Officers may be eligible to receive a
discretionary bonus set or ratified by the Compensation Committee.  No
discretionary bonuses were paid to the Named Executive Officers for the fiscal
year 2009.


 
1

--------------------------------------------------------------------------------

 
 
Deferred Compensation Plan.  The Company maintains a nonqualified deferred
compensation plan in which senior managers and other highly compensated
employees are eligible to participate.  Eligible participants of the plan are
able to defer between 2% and 50% of base salary and up to 100% of long-term
annual bonus less required and voluntary payroll deductions in a given plan
year.  The Board of Directors may declare a discretionary amount of matching
credits for participants deferring compensation, up to a maximum of 6% of
compensation.  Participants are 100% vested in all deferral and matching
accounts at all times.  Amounts deferred under the plan are credit with earnings
at the rate of return generated by mutual fund investment options elected by the
participants that are offered in the Company’s 401(k) plan.


Medical, Disability and Life Insurance.  The Named Executive Officers
participate in benefits coverage to help manage the financial impact of ill
health, disability and death.  All Named Executive Officers are provided a
supplemental disability benefit and the Chief Executive Officer is provided a
split-dollar life insurance benefit.


Retirement Benefits.  The Company sponsors a 401(k) plan in which full-time
employees are eligible to participate.  The purpose of the plan is to provide an
incentive for employees to save for their retirement income needs and to provide
additional attraction and retention of employees.  Executive officers
participate in the 401(k) plan on the same basis as other eligible employees.


Perquisites.  Perquisites offered to the Named Executive Officers include
reimbursement of a health club membership, personal travel, and use of company
leased vehicles.
 
 
2

--------------------------------------------------------------------------------

 